Opinion by
Henderson, J.,
The only question presented on the appeal was that of the right of Annie B. Strock, widow of the decedent, to recover from the estate the sum of $832.50 which as claimed by her she loaned to her husband. The auditor found as a fact that the money was loaned as claimed and that it had not been repaid and this finding was approved by the orphans’ court. Under a familiar rule the burden is on the appellant to show that there was such manifest error in this conclusion as requires a reversal of the decree. That the decree is supported by evidence cannot be successfully denied. It appears with reasonable certainty that Dr. Strock *35received the sums paid his wife by the executors of her father’s will. There being evidence of the receipt of the money by the husband the presumption is, in the absence of an agreement to the contrary, that he received it as a loan: Hauer’s Est., 140 Pa. 420; Hawley v. Griffith, 187 Pa. 306. It is conceded by the appellant that the auditor was justified in finding that $367.50 of the amount claimed went into the hands of Dr. Strock and that the burden was on his estate to show payment. We cannot say that there was no evidence that the remainder of the fund passed into his hands. There was evidence which would justify the inference that he was receiving the payments made by the executors on account of his wife’s interest in the estate. It is contended, however, that the evidence offered against the claim was sufficient to defeat it. This evidence was found in the fact that within five months preceding the death of Dr. Strock he gave four checks to his wife amounting in the aggregate to $1,100, of which $900 it is claimed went into the personal account of Mrs. Strock. Reliance is placed on the presumption that a check drawn by one person in favor of another and paid to the latter was received on account of a debt shown to have existed at the time and that the person alleging that it was not so received must offer proof to overcome the presumption: Masser v. Bowen, 29 Pa. 128; Flemming v. McClain, 13 Pa. 177. There would be force in this argument if the transaction under consideration had taken place between strangers, but a different rule applies where a husband and wife are the actors. In that case when a husband delivers property to his wife the presumption is that it is a gift from him to her. The intimate relationship of the parties and the generally recognized mode of dealing between husband and wife justifies the presumption that a delivery of property by the husband was intended as a gift rather than the payment of a debt: Wilson v. Silkman, 97 Pa. 509; Sparks v. Hurley, 208 Pa. 166. The presumption in the case under *36consideration is strengthened by the circumstance that at the times the checks were given to his wife the husband was away from home for medical treatment and his wife was presumably taking care of the home and looking after their domestic interests which involved more or less expense, as did also her trips at different times to see him. It seems more probable that the money was intended to be used for current expenses or to meet some special account than to pay an indebtedness due the wife. The first two checks only amounted to $100 each, and it is not at all probable that a debtor in his last sickness with funds available to pay the whole claim would make payments on the debt in the manner contended for. We are not convinced that the orphans’ court erred in the decree complained of.
The decree is affirmed.